419 S.E.2d 438 (1992)
HERCULES, INC., et al., Appellants,
v.
Larry Douglas CARTER, Appellee.
Record No. 1752-90-3.
Court of Appeals of Virginia.
July 28, 1992.
James C. Joyce, Jr. (Melissa W. Scoggins, Gentry, Locke, Rakes & Moore, on brief), for appellants.
(Berrell F. Shrader, Law Offices of Dutton Olinger, on brief), for appellee. Appellee submitting on brief.
Present: KOONTZ, C.J., and BARROW, BENTON, COLEMAN, DUFF, MOON, WILLIS, ELDER and BRAY, JJ.

UPON REHEARING EN BANC
In Hercules, Inc. v. Carter, 13 Va.App. 219, 409 S.E.2d 637 (1991), a majority of a panel of the Court affirmed an award of the Virginia Workers' Compensation Commission[1] that reinstated the claimant's compensation benefits after he cured his unjustified refusal of selective employment.[2] We granted Hercules a rehearing and heard the case en banc on March 17, 1992. Accordingly, the reasons stated in the panel's majority opinion, the decision of *439 the Workers' Compensation Commission is affirmed. Accordingly, the stay of this Court's mandate issued October 8, 1991, is lifted.
Judge Moon would reverse the commission's decision for the reasons stated in his dissent to the panel opinion. See id. at 225, 409 S.E.2d at 640.
This order shall be published and certified to the Virginia Workers' Compensation Commission.
NOTES
[1]  Formerly the Industrial Commission of Virginia.
[2]  This appeal did not raise the issue, and consequently we do not decide, whether a claimant is entitled to have compensation benefits reinstated effective from the date the suspension is declared by the commission to have been lifted or retroactively to the date that the employee cured his unjustified refusal of selective employment.